DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Actions/Status of Claims
Receipt of Arguments/Remarks filed on 04/01/2022 is acknowledged. Claims 1-26 and 28-31 are cancelled. Claim 27 is amended.  Claims 27 and 32-38 are currently under examination and the subject matter of the present Office Action. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 27 recites the limitation “wherein said carbon dioxide is present in a concentration of greater than 2000 mg CO2/l water”.  This limitation has support in the original claim filed. However, it is absent in the specification.  Applicant need to insert this claimed limitation in the specification.  If Applicant believes this objection is in error, applicant must disclose where in the specification support for this claim limitation can be found. 

Modified Rejections as Necessitated by the Amendment filed on April 1, 2022
Claim Interpretation
	Because the Applicant does not provide a definition in the disclosure for “mist”, “mist” will be interpreted by the Examiner to mean fine spray. 
Because the Applicant does not provide a definition in the disclosure for “Venturi diffuser”, the Examiner will interpret “Venturi injector” to encompass “Venturi diffuser” as evidenced by Manzano et al. ("Geometry and head loss in Venturi injectors through computational fluid dynamics." Engenharia Agrícola 36 (2016): 482-491). Manzano et al. describe the Venturi injector to consist of three parts – a convergent section (nozzle), followed a constant section (throat), ending in a gradual expansion (diffuser) (p. 483, 3rd paragraph; Figs. 1 and 2). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 32-33, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al (US 5,894,696).
Applicant Claims
Applicant claims the A method for increasing the growth rate of plants comprising applying a growth promoting composition to the plants as a foliar mist, wherein said growth promoting composition comprises carbon dioxide infused water wherein said carbon dioxide is present in a concentration greater than 2000 mg C02/L water; the composition is applied in a greenhouse or outdoors; wherein plants are lettuce, microgreens, Cannabis sativa or Cannabis indica; wherein plant is grown under organic conditions.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ando teaches a method of efficiently supplying terrestrial plants, such as fruits, vegetables, planted trees, with solutions that would activate photosynthesis and the growth of plants, improving yield and quality; this is done by: producing a solution by electrolysis of a water using carbonaceous electrode, reducing the solution to fine spray, and supplying the solution containing plant promoting substances to plant leaves by means of spraying (Abstract; Col. 1, lines 6-13; Col. 4, lines 44-58). Ando described the dissolution of carbon dioxide in water (Test Example 1), anticipating the carbon dioxide infused water. Ando also teaches that the solution applied to plants contain plant promotion substances (Col. 11, lines 1-12), which anticipates the growth promoting composition instantly claimed. The main substance dissolved in the solution is carbon dioxide gas at a preferable concentration range of 10–2000 mg/liter in the solution at room temperature. Thus, Ando renders obvious Claim 27. 
The spray test were carried out in a fig orchard, reading on the “outdoors” element of Claim 33 (Col. 11, 1st paragraph). 
Regarding Claim 32, Ando cites that a prior art teaches a method of supplying carbon dioxide to plants inside a vinyl house or a greenhouse has been in order to increase concentration of carbon dioxide gas in the atmosphere of the vinyl house (Col. 1, lines 30-35; Col. 4, 50-57). Ando then recites that the invention involves application of the solution to plants which can be effected even in an open space without using a cultivation room such as a vinyl house or a greenhouse (Col. 4, 50-57). 
Ando teaches that the applicable terrestrial plants include leaf vegetables, rendering obvious Claim 37 (Col. 5, lines 2-5).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Ando does not teach the exact that the carbon dioxide is present in a concentration greater than 2000 mg CO2/L water. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of CO2 in solution, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Therefore, any value over 2000 mg CO2/L water, e.g. 2050 mg CO2/L water, which is near 2000 mg/L taught by Ando, would be obvious to a skilled artisan. Furthermore, while the exact CO2 concentration is not disclosed by Ando, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the CO2 concentration of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum concentration. NOTE: MPEP 2144.05.
	Regarding Claims 32-33, Since Ando’s method may be applied in greenhouse and can also be used outdoors, Ando renders obvious the application of the composition in a greenhouse or outdoors. 
Regarding Claim 37, because lettuce and microgreens are leaf vegetables and terrestrial plants, Ando renders obvious lettuce and microgreens instantly claimed.
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the method of Ando, starting with the concentration of CO2 taught by Ando, with optimization, and apply the technique in a greenhouse or outdoors on leafy vegetables including lettuce and microgreens, and a skilled artisan would arrive at the instant claims. One would have been motivated to do so with reasonable expectations of success because Ando has successfully shown that spraying a composition comprising CO2-infused water activated photosynthesis and the growth of terrestrial plants. 

Claims 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al (US 5,894,696) as applied to Claim 27 above, and in further view of Glassford, C. (US 6,209,855 B1, Apr. 3, 2001), as evidenced by Patel et al. (Engineering in agriculture, environment and food 9.4 (2016): 332-338), hereinafter Patel.
Applicant Claims
Applicants claim invention a method for promoting the growth of green photosynthetic plants, which relies on applying carbon dioxide infused water as a foliar mist to the plant to enhance plant growth; wherein the composition is applied to plants using microporous hydrophobic hollow fiber membranes. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ando teaches a method which involves the electrolysis of water using carbonaceous electrode as a first step, and the second step is supplying the leaves with the solution as a fine spray (Test Example 1; Col. 2 lines 10-19), which renders obvious the electrostatic sprayer in the claim. Specifically, Ando teaches an apparatus for supplying a solution having a container for water storage, a pair of electrodes comprising a cathode and an anode, with the anode being made of carbonaceous materials, a power supply that would pass electricity between the electrodes thereby electrolyzing water (Col. 2, lines 33 to 45). Additionally, Ando recites that it is desirable for the apparatus to comprise a tip end connected with an implement for reducing the solution to minute particles or fine spray (Col. 3, lines 22-29). 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Ando is silent on the use of microporous hydrophobic hollow fibre membranes for controlling the dissolved CO2 content of an aqueous liquid containing dissolved CO2. 
Glassford is in the field of gas/liquid mixing apparatus, and relates an invention using hollow, microporous fibers to provide long retention time of the gas in the liquid, thus providing better aeriation of water (Abstract). Glassford cites references that uses hollow, microporous fibers for making and dispensing carbonated water (Col. 1, entirety). 
 Glassford cures the deficiency of Ando by teaching a method and an apparatus for mixing gas in a liquid, using hollow, microporous fibers wherein the liquid is in contact with a liquid repellent side of microporous membrane and gas is on the other side (Abstract; Fig. 1 parts 12 and 27; Fig. 2; Col. 2, lines 8-47; Col. 5, lines 15-63; Col. 7, lines 28-35).  Glassford recites that the hollow microporous fibers were made from polyethylene or polypropylene, which are both water repellent and therefore hydrophobic, and that the size range of the micropores is controlled in the microporous fiber manufacturing process to produce predetermined, effective pathway diameters, through the walls of the hollow, microporous fibers. Therefore, Glassford renders obvious this feature of Claim 34.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Ando’s teaching renders obvious the “electrostatic sprayer” feature instantly claimed in Claim 34 because electrostatic sprayers work by charging the liquids particles as they pass through a sprayer nozzle, generating charged droplets, as evidenced by Patel (Introduction, Col. 2; Section 2). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to successfully combine the teachings of Ando with Glassford to spray a CO2-infused water composition for plant growth at a concentration taught by Ando, and using the combination of Ando’s electrospraying method and incorporating Glassford’s apparatus with hydrophobic, hollow, microporous fibers and then transferred onto a sprayer container and sprayed onto plants using electrostatic sprayer.  One would have been motivated to do so because Glassford teaches a method which allows the resulting liquid to keep the gas for extended lengths of time, and Glassford recognizes the utility of hollow, microporous fibers in aerating water with carbon dioxide.  It can be expected that using this technique of Glassford that utilizes hydrophobic hollow fibre membranes would lead to the gas in the liquid to remain for a long time.  Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Claims 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al (US 5,894,696) as applied to Claim 27 above, and in further view of Du et al. (Bioresource Technology 107 (2012) 131 – 134), hereinafter Du.  
Applicant Claims
Applicants claim invention a method for promoting the growth of green photosynthetic plants, which relies on applying carbon dioxide infused water as a foliar spray to the plant to enhance plant growth; wherein composition is applied to plants using CO2 injection and using Venturi diffusers.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ando have been set forth supra. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Ando is silent on applying growth promoting composition using CO2 injection and Venturi diffuser.
Du is in the related field and teaches the mass production of microalgae with injection of CO2 into open ponds. Du relates that microalgae mass production in open ponds or photo-bioreactors requires CO2 as carbon source to synthesize organic compounds, but that CO2 is limited due to the low CO2 concentration and low transfer rate of CO2 from air to water.  One way to enrich the water with CO2 is through the use of diffusers such as porous stones, but this mode is not efficient (p. 131, L. Col. 1st paragraph).  Du then compares the injection of CO2 into water using a diffuser and a Venturi, and found that CO2 injection efficiency with Venturi was about 100% higher than air diffuser (Abstract; Section 2.3; Figs. 3-4). Du recites that a Venturi injector provide higher gas transfer rates in a bioreactor than conventional injectors such as air diffusers.  The mechanism is as follows: In a Venturi injector, a pressurized fluid is converted into a high-velocity jet which creates a low pressure zone drawing the gas; the mixed fluid and gas passes the converging-diverging nozzle and expands; the velocity is reduced, and the bubbles tend to become smaller at this increased pressure. Thus, the Venturi increase the surface area of gas bubbles leading to enhanced CO2 mass-transfer, making it is more economical and effective to use (p. 131, R. Col., 1st paragraph). Hence, Du cures the deficiency of Ando by teaching CO2 injection and Venturi diffuser. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Using CO2 injection to enrich CO2 in water is a known technique in the art as recognized by Du. Du provides the teaching of the technique that allows increase the surface area of gas bubbles making the Venturi injector an economical and effective tool to use when enriching water with CO2. Hence, one with ordinary skill in the art would have applied the known technique of CO2 injection and, specifically, using Venturi injector taught by Du when applying growth composition comprising CO2 infused water to plants per the teaching of Ando. One would have been motivated to do so because Du has taught that using the Venturi injector system is more economical and more efficient.  It can be expected that using this CO2 injection technique in combination with the teachings of Ando would successful lead to increased plant growth as the plants are exposed to a more efficient CO2 enrichment.  
Claim 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al (US 5,894,696) as applied to Claim 27 above, and in further view of Mockeridge, F. A. (Biochemical Journal 14.3-4 (1920): 432-450).
Applicant Claims
Applicants claim invention a method for promoting the growth of green photosynthetic plants, which relies on applying carbon dioxide infused water as a foliar spray to the plant to enhance plant growth; wherein the plant is grown under organic conditions.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Ando have been set forth supra. 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
The method of Ando does not expressly describe addition of any synthetic compounds, fertilizers, hormones or antibiotics, per the description in the instant disclosure [0021].  Ando recites that other substances such as oxygen and chemically stable plant promotion substances are also produced from the electrolysis of water (Col. 3, line 60 to Col. 4, line 13; Col. 11, 1st paragraph; Claim 1). Ando teaches that the water may be potable water, underground water, well water, or industrial water, and electrolysis of the solution may provide the plants with plant raising substances such as fertilizers, agricultural chemicals and the like, which are dissolved in the solution (Col. 7, lines 55-65). However, Ando does not expressly teach the plant is grown under organic conditions.
Mockeridge supports Ando by teaching that plant growth promoting substances are found in various organic manurial composts (Title). These plant growth promoting substances, called auximones, are produced during bacterial decomposition of peat by aerobic organisms and are extracted by water from peat (p. 433, last paragraph).  Mockeridge teaches that auximones stimulate plant growth and also maintain plant health (p. 438, 2nd and 3rd paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Ando teaches the method of producing a solution containing CO2 and other plant growth promoting substances using electrolysis.  These plant growth promoting substances may include auximones that are produced from bacterial decomposition, and which are water soluble, per the teachings of Mockeridge. By using underground water that could extract naturally occurring auximones, Ando’s water can contain plant growth promoting substances and the method employed under organic conditions. Thus, Claim 38 is rendered obvious; It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Mockeridge with Ando and grow a plant using a composition comprising auximones from manurial compost and CO2 dissolved in water and arrive at the instantly claimed method wherein plant is grown under organic conditions. One would have been motivated to do so with reasonable expectations of success because Mockeridge has shown that these plant growth promoting substances are readily extracted from manurial compost with water, and are effective in stimulating plant growth, while Ando’s method recites the inclusion of plant growth promoting substances.  Thus, there is little need for a skilled artisan to use synthetic fertilizers. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
The crux of the Applicant’s arguments regarding the 103 rejection over Ando alone or in view of the secondary references is based on the amendment to the concentration of CO2, which is now greater than 2000 mg/L in the instant claims, and Ando’s lack of express teaching at this concentration above 200 mg/L. Furthermore, Ando’s recites that above 2000 mg/L "is not good for the growth of most of plants."  Applicant also argues that the secondary references do not cure the deficiencies of Ando.
Applicant’s argument has been considered but was found unpersuasive. Firstly, Ando teaches a range of up to 2000 mg/L infused CO2 in water, which touches the instantly claimed range. The determination of the optimum amounts would have been a matter well within the purview of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the type of plant, soil, pH of the solution, etc. Absent a showing of criticality, it is within the capability of a skilled artisan to improve upon the teachings of Ando and determine where in a disclosed set of ranges is the optimum concentration. Ando guides the skilled artisan by saying that above 2000 mg/L will not work for most plants because it reduces the pH too much (Col. 8, lines 5-12).  However, it is within the skills of the expert to monitor and adjust the pH accordingly as part of routine experimentation. Because of these different factors, the concentration that would have actually been employed by artisan would have varied widely and, in the absence of evidence to the contrary, the currently claimed specific range are not seen to be inconsistent with those that would have been determined by the skilled artisan. Importantly, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP §2144.05[R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”). Lastly, while Ando teaches unsuitability for most plants, Ando does not explicitly teach that the concentration of greater than 2000 mg/L CO2 in water is unsuitable for all plants. 

Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616